Dismissed and Memorandum Opinion filed March 6, 2008







Dismissed
and Memorandum Opinion filed March 6, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00548-CV
____________
 
MITCHELL K. LOWE,
Appellant
 
V.
 
DIETRICH INDUSTRIES, INC., Appellee
 

 
On Appeal from the 344th District
Court
Chambers County,
Texas
Trial Court Cause No.
21252
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 6, 2007.  The clerk=s record was filed on August 24,
2007.  The reporter=s record was filed August 3, 2007.  No brief was filed.
On January
10, 2008, this Court issued an order stating that unless appellant submitted
his brief, together with a motion reasonably explaining why the brief was late,
on or before February 11 , 2008, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).




Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed March
6, 2008.
Panel consists of Justices Yates, Guzman, and Brown.